UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 25, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10542 UNIFI, INC. (Exact name of registrant as specified in its charter) New York 11-2165495 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) P.O. Box 19109 -7201 West Friendly Avenue Greensboro, NC 27419 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (336) 294-4410 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files).Yes [ X ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer[ ]Accelerated filer[X]Non-accelerated filer[ ]Smaller Reporting Company[ ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] The number of shares outstanding of the issuer’s common stock, par value $.10 per share, as of January 30, 2012 was 20,090,094. RDGPreambleEnd UNIFI, INC. Form 10-Q for the Quarterly Period Ended December 25, 2011 Table of Contents Page Part I.Financial Information Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of December 25, 2011 and June 26, 2011 3 Condensed Consolidated Statements of Operations for the Three Months Ended and Six Months Ended December 25, 2011 and December 26, 2010 4 Condensed Consolidated Statements of Comprehensive (Loss) Income for the Three Months and Six Months Ended December 25, 2011 and December 26, 2010 5 Condensed Consolidated Statements of Changes in Shareholders’ Equity for the Six Months Ended December 25, 2011 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended December 25, 2011 and December 26, 2010 7 Notes to Condensed Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition 35 and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk 49 Item 4. Controls and Procedures 49 Part II. Other Information Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 50 Item 3. Defaults Upon Senior Securities 50 Item 4. Mine Safety Disclosures 50 Item 5. Other Information 50 Item 6. Exhibits 51 2 Part I.Financial Information Item 1.Financial Statements RDGXBRLParseBegin CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (amounts in thousands, except share and per share amounts) December 25, 2011 June 26, 2011 ASSETS Cash and cash equivalents $ $ Receivables, net Inventories Income taxes receivable Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Deferred income taxes — Intangible assets, net Investments in unconsolidated affiliates Other non-current assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accrued expenses Income taxes payable Current portion of long-term debt Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Total liabilities Commitments and contingencies Common stock, $0.10 par (500,000,000 shares authorized, 20,088,094 and 20,080,253 shares outstanding) Capital in excess of par value Retained earnings Accumulated other comprehensive income Total Unifi, Inc. shareholders’ equity Non-controlling interest — Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to Condensed Consolidated Financial Statements. 3 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (amounts in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended December 25, 2011 December 26, 2010 December 25, 2011 December 26, 2010 Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Provision for bad debts 86 45 Restructuring charges — — Other operating expenses, net 16 Operating (loss) income ) Interest income ) Interest expense Loss on extinguishment of debt — — Other non-operating (income) expenses ) ) Equity in earnings of unconsolidated affiliates ) Loss on previously held equity interest in Repreve Renewables, LLC — — (Loss) income before income taxes ) ) Provision for income taxes Net (loss) income including non-controlling interest $ ) $ $ ) $ Less: net (loss) attributable to non-controlling interest ) — ) — Net (loss) income attributable to Unifi, Inc. $ ) $ $ ) $ Net (loss) income per common share: Basic $ ) $ $ ) $ Diluted $ ) $ $ ) $ See accompanying notes to Condensed Consolidated Financial Statements. 4 CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) (amounts in thousands) For the Three Months Ended For the Six Months Ended December 25, 2011 December 26, 2010 December 25, 2011 December 26, 2010 Net (loss) income including non-controlling interest $ ) $ $ ) $ Other comprehensive (loss) income (net of tax): Foreign currency translation adjustments ) ) Gain (loss) on cash flow hedges (3
